Title: General Orders, 10 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday March 10th 1780.
          
          The Main Guard will be relieved tomorrow by Detail from the Line.
          The returns called for by the order of the 6th instant are to include all continental property received from the Quarter Master General’s department, not specified in the returns made by the Brigade Quarter Masters.
          As a multiplicity of business in the Adjutant General’s office renders it extremely difficult for him to attend at the Orderly-Office every day, the acting brigade Major of the day therefore after the duty of the grand parade is over, will attend at the Adjutant General’s Office in Morristown to take the general orders which he is to communicate at the place appointed to the other Brigade Majors and officers intitled to receive them; This duty to be performed daily ’till further orders, except on saturday when the Adjutant General will attend in person.
        